Name: Commission Regulation (EEC) No 911/93 of 19 April 1993 determining the effects in the milk sector of abolishing the accession compensatory amounts and the supplementary trade mechanism in trade between Portugal and the other Member States of the Community
 Type: Regulation
 Subject Matter: trade policy;  processed agricultural produce;  agricultural policy;  Europe
 Date Published: nan

 20. 4. 93 Official Journal of the European Communities No L 94/21 COMMISSION REGULATION (EEC) No 911/93 of 19 April 1993 determining the effects in the milk sector of abolishing the accession compensatory amounts and the supplementary trade mechanism in trade between Portugal and the other Member States of the Community THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3640/90 of 11 December 1990 determining the general rules for the system of accession compensatory amounts for milk and milk products during the second stage of the acces ­ sion of Portugal ('), and in particular Article 6 thereof, Whereas Commission Regulation (EEC) No 1 682/92 (2) sets the level of accession compensatory amounts for milk and milk products for trade between the Community of Ten and Portugal, and between Portugal and third coun ­ tries ; whereas Council Regulation (EEC) No 739/93 of 17 March 1993 on the application of the common price for milk powder in Portugal (3) lays down that from 1 April 1993 the common price for milk powder will be applied in Portugal and that as a consequence the acces ­ sion compensatory amounts provided for in Regulation (EEC) No 1682/92 should no longer be applied ; whereas the aforementioned factors lead to the repeal of the said Regulation ; Whereas Commission Regulation (EEC) No 38 1 2/90 (4), as last amended by Regulation (EEC) No 3837/92 (*), lays down, for 1993, the indicative ceilings for the export of certain milk products to Portugal under the supplemen ­ tary trade mechanism ; whereas the Council decided in Regulation (EEC) No 743/93 (6) to repeal Council Regula ­ tion (EEC) No 3659/90 of 11 December 1990 on products subject to the supplementary trade mechanism during the second stage of Portuguese accession Q, milk products being no longer subject to the said mechanism from 1 April 1993 as a consequence ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1682/92 is hereby repealed. Article 2 Regulation (EEC) No 3812/90 shall no longer apply. Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 April 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 April 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 362, 27. 12. 1990, p. 3 . (2) OJ No L 176, 30. 6. 1992, p. 21 . (3) OJ No L 77, 31 . 3 . 1993, p. 4. 0 OJ No L 366, 29 . 12. 1990 , p. 15. 0 OJ No L 387, 31 . 12. 1992, p. 67. (*) OJ No L 77, 31 . 3 . 1993, p. 9 . 0 OJ No L 362, 27. 12. 1990, p. 38 .